Citation Nr: 0714380	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for neuropathy of the 
legs, bilaterally.  

3.  Entitlement to service connection for residuals of cold 
injury to the upper and lower extremities.  

4.  Entitlement to service connection for degenerative 
arthritis (clamed as joint pain in the right shoulder and 
legs).  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for additional foot disability, secondary to surgical 
procedures.  

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for pes planus.  

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for facial skin 
problems.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had honorable active service from February 1979 
to February 19, 1982, with non-qualifying service from 
February 20, 1982, to January 1986.  These dates were 
determined by an unappealed administrative decision in 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to the benefits 
currently sought on appeal.  

In August 2006, a videoconference hearing was held before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The issues of entitlement to service connection for 
degenerative arthritis (clamed as joint pain in the right 
shoulder and legs), neuropathy of the legs, bilaterally, 
residuals of cold injury to the upper and lower extremities, 
and a facial skin condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was first manifested 
many years after service and has not been medically related 
to the veteran's service. 

2.  By a decision in August 2002, the RO denied the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 for additional 
foot disability, secondary to surgical procedures.  The 
veteran did not appeal.

3.  Evidence received since August 2002 is, by itself or in 
connection with evidence previously assembled, not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for benefits under 38 U.S.C.A. 
§ 1151 for additional foot disability, secondary to surgical 
procedures.  

4.  By a decision in November 1986, the RO denied the 
veteran's claim for service connection for pes planus.  The 
veteran did not perfect an appeal.

5.  Evidence received since November 1986 is, by itself or in 
connection with evidence previously assembled, not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for pes 
planus.  

6.  A Board decision, dated in August 1988, denied the 
veteran's appeal for service connection for facial skin 
problems.  

7.  Evidence received since the August 1988 Board decision 
is, by itself or in connection with evidence previously 
assembled, new and material and raises a reasonable 
possibility of substantiating the claim for service 
connection for facial skin problems.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred or 
aggravated in the veteran's honorable active duty service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9, 4.127 (2006).

2.  The August 2002 RO decision denying benefits under 
38 U.S.C.A. § 1151 for additional foot disability, secondary 
to surgical procedures is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.1103 (2006).  

3.  New and material evidence not having been received, the 
claim of entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional foot disability, secondary to surgical procedures 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  

4.  The November 1986 RO decision denying service connection 
for pes planus is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.160, 20.1103 (2006).  

5. New and material evidence not having been received, the 
claim of entitlement to service connection for pes planus is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  

6.  The August 1988 Board decision denying service connection 
for facial skin problems is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2006).  

7.  New and material evidence having been received, the claim 
of entitlement to service connection for facial skin problems 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2003 (degenerative 
arthritis, a skin condition, joint pain, and flat feet, as 
well as the need for new and material evidence to reopen 
claims), September 2004 (mental disorder), January 2005 
(neuropathy in both legs and cold exposure in the upper and 
lower extremities), and April 2005 (new and material evidence 
to reopen a claim for benefits under 38 U.S.C.A. § 1151 for 
residuals of foot surgery), the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection, including reopening 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed at that time 
to submit any evidence in his possession that pertained to 
his claims.  Although this notice was delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in October 2005, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision. 

Because the claims are denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.



Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Mental Disorder

The RO characterized this as a claim for service connection 
for a mental defect related to drug and alcohol abuse.  
However, the Board's review of the file reflects a broader 
claim.  

The service medical records do not document any psychiatric 
manifestations during the veteran's period of honorable 
service.  There is no record of psychiatric complaints, 
findings or diagnoses during his subsequent period of non-
qualifying service.  On examination for separation from 
service, in May 1985, the veteran's psychiatric status was 
normal.  During his non-qualifying service, in July 1985, he 
had a mental status evaluation which showed him to be 
anxious.  Otherwise, he was passive, fully alert, and fully 
oriented, with clear thinking processes, normal thought 
content, and good memory.  It was concluded that he had the 
mental capacity to understand and participate in the Chapter 
13 separation proceedings.  On the December 1985 separation 
examination, the veteran's psychiatric status was again 
reported to be normal.  

The November 1990 report of testing by private clinical 
psychologist, M. A. K., Ph.D., concluded with no Axis I 
diagnosis for an acquired psychiatric disorder.  The Axis II 
diagnosis was a personality disorder NOS (not otherwise 
specified), manifested in passive-aggressive, paranoid, and 
avoidant traits.  The examiner commented that while the 
circumstances which led to the veteran's discharge from 
service were not clear, it appeared from his report that he 
had difficulty performing and was discharged because of 
problematic behavior.   

Testing by a private clinical psychologist, J. A. T., Ph.D., 
in June 1992, resulted in a diagnosis that a psychotic 
disorder could be ruled out and that the veteran had a 
paranoid personality disorder, as well as a developmental 
arithmetic disorder.  

The June 1992 report of testing by clinical psychologist S. 
F., Ph.D., lead to the conclusion that the veteran suffered 
from major depression and severe anxiety.   

The Board also notes that, in November 1992, the RO denied 
service connection for stress attacks and mental problems, 
finding that they reflected a personality disorder.  The 
notice of disagreement was received in November 1992.  In a 
VA Form 1-9, dated in December 1992, the veteran reasserted 
that he had post active duty military stress disorder.  In a 
statement dated in January 1993, the veteran claimed mental 
problems.  Later in January 1993, the veteran inquired about 
his claim that his mental condition was service-connected.  
Nevertheless, there is no record of a statement of the case 
being sent at that time.  

In October 2003, the veteran claimed service connection for 
anxiety, paranoid, and hallucinations.  VA clinical notes at 
that time contained diagnoses of anxiety, NOS (not otherwise 
specified), in November 2002, and depression with anxiety, in 
June 2003.  

In April 2005, the veteran wrote that he wanted to claim 
service connection for depression and paranoid attacks.  
Later in April 2005, the veteran asserted that alcohol and 
drugs caused him to have a mental brain defect, for which he 
enrolled in drug treatment while in service.  In May 2005, 
the veteran asserted a claim for drugs and alcohol.  A June 
2005 RO decision denied service connection for a mental 
defect related to drug and alcohol use and the veteran 
disagreed with that decision in June 2005.  A statement of 
the case was issued in October 2005 and a substantive appeal 
was received in January 2006.  

VA clinical notes show that VA was providing the veteran with 
psychotropic medication to stabilize his moods and, as late 
as June 2006, he was describing some paranoid ideations.  

Conclusion

First, considering the claim that drug and alcohol abuse in 
service resulted in a psychiatric disability.  Such a claim 
would have to be denied as a matter of law, because the 
applicable law specifies that no compensation shall be paid 
if the disability is a result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1131 (West 2002).  

Second, the earliest post service diagnosis, from a competent 
medical source, was of a personality disorder.  Personality 
disorders are not disabilities within the meaning of the law 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2006).  See also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  

Third, the VA clinical notes indicate that the veteran may 
have acquired a psychiatric disability.  However, with no 
competent evidence of a psychiatric disability during his 
period of honorable service, intervening competent medical 
evidence showing a personality disorder and no acquired 
psychiatric disability, and the passage of several years 
between his honorable service and any diagnosis of an 
acquired psychiatric disability, the preponderance of 
evidence establishes that any chronic psychiatric disability 
the veteran may now have was acquired by him after his 
honorable service and it is not connected to his period of 
honorable service.  As the preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric disability, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Reopening Claims

The record reflects previous decisions on the veteran's 
claims by the RO and the Board.  Decisions of the RO which 
are not appealed are final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2006).  Decisions of the Board 
are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2006).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

For claims to reopen, received before August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

Effective for claims filed after August 29, 2001:  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

Benefits Under 38 U.S.C.A. § 1151 
for Additional Foot Disability, Secondary to Surgical 
Procedures

In March 1999, the Board denied benefits under 38 U.S.C.A. § 
1151 for arthrodeses of toes of both feet.  The evidence of 
record at that time included service medical records, VA 
clinical records, reports of hospitalization and surgery, 
medical opinions, and hearing testimony.  

The service medical records showed hammer toe surgery during 
the veteran's period of non-qualifying service.  VA clinical 
records for 1990 show complaints of foot pain and diagnoses 
of hammertoes of both feet.  An April 1990 VA hospital 
discharge summary indicates that the veteran was hospitalized 
for arthrodeses of the second through fourth toes of his 
right foot and the second and third toes of his left foot.  
Subsequent notes followed his recovery from surgery.  In late 
May 1990, the appellant was seen for follow-up to his 
surgery.  Pins were removed.  The examiner noted that the 
surgical incision was well healed.  The diagnosis was 
satisfactory progress status post multiple arthrodeses of 
digits.  In August 1990, the veteran complained of pain and 
numbness in his toes.  The diagnosis was status-post 
hammertoe surgery, five months.  In December 1990, a VA 
examiner noted that the veteran was healing satisfactorily 
following multiple arthrodeses.  

In April 1991 the veteran complained of floating toes on the 
second digit of the right foot and the fourth digit of the 
left foot.  The diagnoses were pes planus and status-post 
arthrodeses.  In August 1991, the veteran complained of pain 
across his toes when they rose and rubbed against his shoes.  
He was diagnosed with floating toes on the second digit of 
the right foot and the fourth digit of the left foot.  The 
examiner noted that the appellant's long flexor of his left 
fourth toe was not intact.  In February 1992, the veteran 
underwent a syndactyly of the third and fourth toes of the 
left foot to correct a floating fourth toe.  When he was 
seen, in March 1992, the veteran had no complaints.  

An August 1992, X-ray examination of the veteran's feet 
revealed chronic post-surgical changes.  In September 1992, 
the veteran consulted with VA physicians about surgical 
removal of a K-wire fragment in his right first metatarsal 
from foot surgery in 1990.  In December 1992, the veteran 
underwent surgery for repair of a floating toe on his right 
foot.  In January 1993, the veteran denied any right foot 
discomfort and commented that the incision appeared to be 
healing well.

In August 1993, the veteran complained of pain around a fused 
joint where he had had a V-Y plasty one year previously.  An 
X-ray examination revealed that the bones were aligned and 
joint spaces were normal.  No sign of inflammation or 
infection was seen.  The diagnosis was status-post V-Y 
plasty.

In September 1993, a VA examiner noted that the veteran was 
healing well following floating toe repair surgery, in 
December 1992, but that he still had occasional pain.  

At an April 1995 VA examination, the appellant complained 
that his feet had been "messed up" ever since surgery.  He 
stated that he had fused joints and toes of both feet with 
loss of dexterity and flexibility secondary to surgery in 
1992.  The veteran's feet were examined and X-ray studies 
were done.  The examiner diagnosed residuals of bilateral 
foot surgery with proximal interphalangeal joint fusion of 
the left second and third toes with shortening of the fourth 
toe; status post proximal interphalangeal joint fusion of the 
right second, third, and fourth toes; and history of 
recurrent callosity formation of the left foot.  

In September 1996, after reviewing the veteran's medical 
records, a VA physician expressed the medical opinion that no 
unintentional residuals had resulted from the appellant's 
foot surgery.  

At the June 1997 hearing, the veteran stated that he had had 
pain for three or four years after his surgery and that he 
had not been informed that the surgeon was going to leave a 
metal pin in his foot.  He stated that he had not been 
informed that a trainee was going to perform the surgery.  
The veteran clarified that he was referring to surgery 
performed in April 1990 and February 1992.  He asserted that 
he had not been adequately informed about the surgery that 
was performed.  He added that a podiatrist who worked for the 
VA had informed him that his feet would never heal because of 
how the operations had been performed.  

In a statement received on August 1, 2001, the veteran stated 
that he wanted to reopen claims, including for § 1151 
benefits due to a bad operation, which put pins in his toes.  
This statement is cumulative and redundant of his previous 
claim.  He did not submit any new evidence in conjunction 
with this claim.  An August 2002 RO decision denied benefits 
for a bad foot operation, noting the previous denial.  The 
veteran initially disagreed with that decision, but withdrew 
his notice of disagreement in November 2002.  

In March 2005, the RO reviewed the veteran's claim for 
benefits under § 1151 for surgery done in 1990 and 1992.  The 
evidence received since the August 2002 RO decision includes 
VA clinical notes reflecting complaints of foot pain.  The 
veteran's feet were examined by VA, in November 2004.  The 
diagnoses included status post surgical correction of 
hammertoe, 4th toe, left foot.  It was noted that the foot 
condition did not affect the veteran's ability to function 
occupationally, recreationally, or in activities of daily 
living.  

Conclusion

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. § 1151 shall be awarded for a qualifying 
additional disability as caused by improper VA treatment.  
For purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility.  Additionally, it must be shown that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West Supp. 2005).  A determination of the 
additional disability includes consideration of pathology 
prior to, during, and after VA treatment.  

Treatment, including surgery, does not always affect a 
complete cure.  Treatment may only partially relieve 
symptoms, or in some cases, it may be ineffective.  The 
continuation of some symptoms does not mean that the 
treatment was improper.  When the claim was last considered, 
in August 2002, the evidence included a medical opinion to 
the effect that the veteran's foot surgery did not have any 
unexpected results.  Since the August 2002 RO decision, the 
veteran has simply repeated his complaints.  This is 
redundant and cumulative.  There are VA clinical records 
which have recorded the veteran's complaints.  These are also 
redundant and cumulative.  Having complaints entered in a 
medical record does not make them new and material.  
Similarly, the recent examination was redundant because it 
simply continued to show the surgical residuals.  The report 
did not indicate that the foot surgery caused any additional 
disability or otherwise met the § 1151 criteria.  There is 
still no competent evidence of improper VA treatment, 
additional disability, or of disability caused by VA hospital 
care, medical or surgical treatment, or examination.  VA has 
not received any evidence which is new and material.  Without 
new and material evidence, VA can not reopen the claim.  
38 U.S.C.A. § 5108; see also Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Pes Planus

The file shows that a November 1986 RO decision denied 
service connection for pes planus as developmental in nature, 
with aggravation beyond normal not shown.  The veteran did 
not perfect an appeal as to this issue.  

At the time of the November 1986 decision, the record 
contained service medical records which documented foot 
complaints and the need for arch supports during his 
honorable period of service from February 1979 to August 
1981.  During his non-qualifying service, he had surgery to 
correct a hammertoe deformity.  The records do not show that 
pes planus required surgery.  The record also contained VA 
clinical records showing continued foot complaints and 
additional surgeries, discussed in detail above.  

On a VA Form 9, Appeal to the Board of Veteran's Appeals, 
dated in June 2003, the veteran addressed issues on appeal, 
and stated that he had flat feet when he entered service, and 
after six years of running, marching, and wearing boots, he 
required surgery on his feet.  The Board notes that the 
veteran had approximately a year and a half of qualifying 
service.  

A June 2004 RO decision denied reopening a claim for service 
connection for pes planus (flat feet) on the basis that the 
veteran had not submitted new and material evidence to reopen 
the claim.  

Review of the record shows additional VA clinical records 
with foot complaints.  There is also the report of November 
2004 VA examination.  The veteran had slight tenderness at 
the metatarsal phalangeal joints, of both feet.  On standing, 
there was a slight decrease in the arches, bilaterally.  The 
impression was bilateral pes planus.  


Conclusion

When the RO previously denied service connection for pes 
planus, in November 1986, there was evidence that the veteran 
had the condition.  There was no competent evidence that it 
had increased in severity, during the veteran's honorable 
service.  The evidence received since November 1986 is 
cumulative and redundant, as it only continues to show the 
presence of the pes planus condition.  VA has not received 
any evidence which would be new and material, showing 
increased disability during the period of honorable service, 
or otherwise etiologically connecting the pes planus to the 
veteran's period of honorable service.  In the absence of new 
and material evidence, VA cannot reopen the claim.  
38 U.S.C.A. § 5108; see also Barnett, Id.  

Facial Skin Problems

In August 1988, the Board denied service connection for a 
facial skin disorder.  The evidence at that time included the 
service medical records.  The records made during the 
veteran's honorable period of service include an October 1979 
physical profile showing a one-month restriction against 
shaving due to pseudofolliculitis barbae.  

During the veteran's qualifying service, on February 2, 1982, 
he was seen with a complaint of a burning sensation on the 
left side of his face due to a reported battery acid spill, 
the day before.  Examination showed hot skin on the left side 
of the face, with no indication of any burns.  The assessment 
was a minor skin irritation on the left side of the face due 
to acid.  The veteran was treated with lotion and a cold pack 
and returned to duty.  In December 1982, the veteran 
complained of burns on both cheeks, which came and went.  He 
complained of itching.  Examination disclosed peeling patches 
on both cheeks.  There were no signs of infection.  The 
assessment was tinea veriscolor and medicated shampoo was 
prescribed.  A week later, the condition was found to be 
improving.  On the separation examinations of May 1985 and 
December 1985, the veteran's face and skin were normal.  

During his September 1987 RO hearing, the veteran testified 
that the skin of his face continued to break-out when he was 
around oil or gas.  He said that his skin became irritated 
and peeled off.  He ascribed the problem to getting battery 
acid on his face during service.  

The Board considered the service medical records and the 
veteran's hearing testimony and concluded that a chronic 
facial skin disorder was not shown in service.  

On a VA Form 9, Appeal to the Board of Veteran's Appeals, 
dated in June 2003, the veteran addressed issues on appeal, 
and reasserted his skin claim.  In June 2004, the RO denied 
reopening the claim.  The veteran has perfected an appeal of 
that decision.  

Since the August 1988 Board decision, the only relevant 
evidence received by VA is the report of a November 2004 
examination of the veteran's skin.  The veteran stated that 
he continued to have problems with pseudofolliculitis barbae.  
He reported that he now clipped his beard, rather than 
shaving it, secondary to an increased problem with ingrown 
hairs.  However, he would still have a follicular abscess 
with tenderness, once or twice a month, lasting 3 to 4 days.  
He treated it with a cream on a daily basis, to the areas 
when they were tender.  On examination, the veteran had a 3 
to 4 day growth of beard.  There were 2 small areas of 
redness to the cheeks, bilaterally, with slight flaking.  
Several bumps were non-inflamed and non-tender, in the 
anterior aspect of the neck, just under the chin, within the 
hair line.  Those were not active lesions, but residuals from 
previous follicular disease.  The impression was 
pseudofolliculitis barbae.  

Conclusion

At the time of the August 1988 Board decision, there was no 
evidence of a current disability.  The most recent evidence 
was found in the reports of May and December 1985 separation 
examinations which showed the veteran's face and skin were 
normal.  We now have competent medical evidence of a current 
disability, diagnosed as pseudofolliculitis barbae.  Further, 
the comment about the veteran having residuals from previous 
follicular disease raises the possibility of a connection to 
the pseudofolliculitis barbae diagnosed during the veteran's 
honorable period of service.  Thus, this evidence is new and 
material and raises a reasonable possibility of 
substantiating the claim.  It qualifies as new and material 
evidence to reopen the claim.  To that extent, the claim will 
be allowed, although the reopened claim must be remanded, see 
below, for further development.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

New and material evidence not having been received, the claim 
of entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional foot disability, secondary to surgical procedures 
is not reopened.  The appeal is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for pes planus is not 
reopened.  The appeal is denied.  

New and material evidence having been received, the claim of 
entitlement to service connection for facial skin problems is 
reopened.  To that extent, the appeal is granted.  


REMAND

In November 1992, the RO denied service connection for 
degenerative arthritis, claimed as joint pains, including the 
right shoulder and limited use of the legs, as well as left 
shoulder pain (degenerative arthritis).  The veteran's notice 
of disagreement was received in January 1993, but the RO did 
not send a statement of the case (SOC) at that time.  Where a 
claimant files a notice of disagreement and the RO has not 
issued a SOC, the issue must be Remanded to the RO for an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran subsequently reasserted his claim.  The RO 
treated it as a claim to reopen and, in a June 2004 rating 
decision, denied reopening the claim because the veteran had 
not submitted new and material evidence.  Since the claim is 
still open, the RO must consider it under the proper 
standard.  

The veteran contends that he has neuropathy of the legs, 
bilaterally, and residuals of cold injury to the upper and 
lower extremities, all as a result of serving in the cold in 
the United States and Germany.  VA clinical notes show that 
both of the veteran's lower extremities had edema in 
September 2004.  Later that month, he complained that his leg 
muscles were painful, numb, and hurt.  He perceived decreased 
sensation to light touch.  The impression was joint pain and 
paresthesias.  Leg complaints in the lower extremities, in 
October 2004 resulted in an impression of peripheral 
neuropathy of the lower extremities.  In light of these 
recent findings, a VA examination and medical opinion are 
desirable.  

A skin disorder was not noted when the veteran was examined 
and accepted for service.  However, pseudofolliculitis barbae 
was diagnosed during the veteran's initial period of 
honorable service.  He reports that the symptoms continued 
since service, an observation as to continuity that he is 
competent to make.  On a recent examination, a VA examiner 
diagnosed pseudofolliculitis barbae and identified residuals 
of old disease.  Under these circumstances, the Board needs 
an opinion as to whether the disease noted in service 
resulted in the current disease.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
issues of entitlement to service connection for degenerative 
arthritis (clamed as joint pain in the right shoulder and 
legs), neuropathy of the legs, bilaterally, residuals of cold 
injury to the upper and lower extremities, and a facial skin 
condition are REMANDED for the following action:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claims for service 
connection, to include the rating 
criteria by which a disability granted 
service connection will be evaluated 
and how the effective date of that 
grant will be assigned.  

2.  Schedule the veteran for an 
orthopedic examination.  The claims 
folder should be made available to the 
examiner prior to the examination.  Any 
tests or studies required to respond to 
the following question should be done.  
The examiner should respond to the 
following question:
Is it at least as likely as not (a 50 
percent or greater probability) that 
the veteran has degenerative arthritis 
(particularly involving the right 
shoulder and legs) as the result of 
disease or injury during his honorable 
service from February 1979 to February 
19, 1982?  

3.  Schedule the veteran for a 
neurologic examination.  The claims 
folder should be made available to the 
examiner prior to the examination.  Any 
tests or studies required to respond to 
the following question should be done.  
The examiner should respond to the 
following question:
Is it at least as likely as not (a 50 
percent or greater probability) that 
the veteran has neuropathy of the legs, 
bilaterally, as the result of disease 
or injury during his honorable service 
from February 1979 to February 19, 
1982?  

4.  Schedule the veteran for a cold 
injury examination.  The claims folder 
should be made available to the 
examiner prior to the examination.  Any 
tests or studies required to respond to 
the following question should be done.  
The examiner should respond to the 
following question:
Is it at least as likely as not (a 50 
percent or greater probability) that 
the veteran has residuals of cold 
injury to the upper and lower 
extremities during his honorable 
service from February 1979 to February 
19, 1982?  

5.  Schedule the veteran for a current 
skin examination.  The claims folder 
should be made available to the 
examiner prior to the examination.  Any 
tests or studies required to respond to 
the following question should be done.  
The examiner should respond to the 
following question:
Is it at least as likely as not (a 50 
percent or greater probability) that 
the veteran's current skin condition of 
the face is the result of the 
pseudofolliculitis barbae noted in 
service or the acid burn noted on 
February 2, 1982?  

6.  Thereafter, readjudicate the issues 
on appeal.  The claim for service 
connection for degenerative arthritis 
(clamed as joint pain in the right 
shoulder and legs) should be considered 
on a de novo basis, considering all 
evidence of record.  If the 
determination on that issue remains 
unfavorable to the veteran, he should 
be sent a SOC covering the issue of 
entitlement to service connection for 
degenerative arthritis (clamed as joint 
pain in the right shoulder and legs); 
not whether new and material evidence 
has been received to reopen the claim.  
If the determinations on the other 
issues remain unfavorable to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the claims 
file since the last SOC.  The veteran 
and his representative should be 
afforded the applicable time period in 
which to respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


